    Case 7:19-cv-07448-KMK-JCM Document 39 Filed 02/03/21 Page 1 of 1
     Case 7:19-cv-07448-KMK-JCM          Document 38 Filed 02/03/21 Page 1 of 1


                          SUSSMAN     & ASSOCIATE~EMO ENDORS
                               - Attorneys at Law -          ED
  MICHAEL H. SUSSMAN                1 Railroad Ave. - Suite 3               LEGAL ASSISTANT
                                                                            SARAH OSBORNE
 JONATHAN R. GOLDMAN                     P.O. Box 1005
                                   Goshen , New York 10924               CHRISTOPHER D. WATKINS
                                                                               of Counsel
                                       (845) 294-3991
                                       Fax: (845) 294-1623
                                    sussman l@frontiemet.net




February 3, 202 1 - ECF

Honorable Kenneth M. Karas
United States District Court - SONY
300 Quarropas Street
White Plains, Ny 10601

       Re: Lawrence v. Northwell Health,, Inc. 19 cv 07448 (KMK)OCM)

Dear Judge Karas,

I represent plaintiff in this matter. On behalf of the parties and with the consent of
counsel for defendant, I am respectfully requesting that Your Honor adjourn the
conference now scheduled for February 11, 2021 until after the new fact discovery cut-
off deadline of February 25, 2021.

Thank you for your: consideration in these regards •



          . Sussman

cc: Jonathan Stoler, Esq. for defendant by ECF
